Citation Nr: 1449252	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  08-35 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES
 
1.  Entitlement to service connection for migraine headaches.
 
2.  What evaluation is warranted for chronic low back pain with deconditioning, degenerative disc disease, and degenerative joint disease from August 29, 2006?
 
3.  Entitlement to a total disability rating based on individual unemployability.
 
 
REPRESENTATION
 
Appellant represented by:  Oregon Department of Veterans' Affairs
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and spouse
 
 
ATTORNEY FOR THE BOARD
 
Mary E. Rude, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from June 1971 to May 1972 and November 1974 to November 1977.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.
 
The Board notes that the Veteran also perfected an appeal to the issue of entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).  Service connection for a dysthymic disorder (claimed as PTSD and mental health disorder) was granted by the RO in a January 2014 rating decision.  As such, that service connection claim has been resolved and it is not before the Board.  See Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).
 
The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains VA treatment records and the transcript of the Veteran's June 2014 Board hearing.
 
The question what evaluation is warranted for chronic low back pain with deconditioning, degenerative disc disease, and degenerative joint disease from August 29, 2006, and entitlement to a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).
 
 
 
FINDING OF FACT
 
At the June 2014 Board hearing, the Veteran withdrew his appeal concerning the issue of entitlement to service connection for migraine headaches.
 
 
CONCLUSION OF LAW
 
The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for migraine headaches have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c).
 
At the June 2014 Board hearing, the Veteran stated that he wished to withdraw his appeal of the issue of entitlement to service connection for migraine headaches.  In light of the foregoing, there remains no allegation of errors of fact or law for appellate consideration with regard to this matter.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it must be dismissed.
 
 
ORDER
 
The appeal concerning the issue of entitlement service connection for migraine headaches is dismissed.
 
 
 
REMAND
 
The Veteran asserts that his service-connected chronic low back pain with deconditioning, degenerative disc disease, and degenerative joint disease warrants ratings higher than 10 percent from August 29, 2006 and 20 percent from July 27, 2009.  He has submitted written statements and testimony asserting that he experiences periods of incapacitation due to back pain that last for several days or weeks at a time and occur almost monthly.  While the Veteran's medical records do not indicate whether any of these periods involved physician prescribed bed rest, the Veteran has stated that he was told by an on-call nurse that he needed to "stay down" during these periods.  The Veteran has submitted a log when he elected to confine himself to bed due to back pain.  The Board therefore finds that a medical opinion is needed on whether, given the Veteran's low back disorder, a physician would have prescribed bed rest for these flare-ups, had one been consulted at the times the appellant reports being incapacitated.
 
The Veteran also underwent bilateral decompressive lumbar laminectomy surgery in August 2014, and in April 2014 his treating physician noted that it would likely require a two to three month recovery.  Further information must be obtained regarding the Veteran's surgery in order to determine whether a temporary total rating for convalescence, pursuant to 38 C.F.R. § 4.30 (2014) is warranted, and for how long, and additional examination is needed to evaluate the current severity of the Veteran's disability post-surgery.
 
As the Veteran has alleged that he suffers from a marked interference with employment due to his service-connected disabilities, the issue of entitlement to a total disability rating based on individual unemployability must be developed and adjudicated by the AOJ.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).
 
To ensure that the record is complete, all outstanding VA treatment records must be obtained and associated with the claims file.  The record currently contains treatment records from the VA Roseburg Healthcare System and its affiliated facility, the Eugene Community Based Outpatient Clinic, from December 2009 to December 2013 and from the Portland VA Medical Center from October 2012 to September 2013.
 
Accordingly, the case is REMANDED for the following action:
 
1.  Obtain all outstanding, pertinent records of treatment of the Veteran from the VA Roseburg Healthcare System and its affiliated facility, the Eugene Community Based Outpatient Clinic, from August 2006 to December 2009 and from December 2013 to the present and from the Portland VA Medical Center from August 2006 to October 2012 and from September 2013 to the present.  All records received should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.
 
2.  The AOJ should send the Veteran and his representative a letter requesting that he provide sufficient information and, if necessary, authorization to enable it to obtain any additional pertinent private medical evidence that is not currently of record.
 
The Veteran should be specifically asked to provide medical evidence pertaining to his August 2014 lumbar laminectomy surgery, including any medical records documenting the length and nature of his convalescence following the surgery.
 
3.  Thereafter the AOJ should schedule the Veteran for a VA spine examination with a qualified physician.  The claims folder, to include any files contained in Virtual VA or VBMS and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims file and all electronic records have been reviewed.  All indicated tests should be accomplished, and all clinical findings reported in detail.  The examiner must then address the following questions:
 
(a) The examiner must assess the current severity of the Veteran's service-connected chronic low back pain with deconditioning, degenerative disc disease, and degenerative joint disease.
 
The examiner should conduct range of motion testing of the low back, expressed in degrees.  The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner must indicate the point at which pain begins.  In addition, the examiner must indicate whether, and to what extent, the Veteran experiences functional loss due to his low back disability.  This includes any pertinent symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.
 
(b) The examiner must address any periods of incapacitation, referencing both the Veteran's medical records and statements, and set out their approximate frequency and duration, to the extent identified.  The examiner is advised that the term "incapacitating episodes" is defined as a period of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2014).
 
The examiner is asked to state, considering the symptoms indicated by the record and the Veteran's lay statements, whether his prior periods where he elected to confine himself to bed involved such pain or other symptoms of such a severity that a doctor, if consulted, would have prescribed bed rest at those times.  The examiner must state the total period of time for each year from 2006 to the present that bed rest would have been an appropriate prescribed therapy for the Veteran's lumbar spine disorder.
 
(c) The examiner must discuss the overall functional impact of the Veteran's service-connected disabilities and state whether it is at least as likely as not (i.e., is there at least a 50/50 chance) that his service connected disabilities alone (chronic low back strain with deconditioning, degenerative disc disease, and degenerative joint disease, left lower extremity radiculopathy, tinnitus, dysthymic disorder, and bilateral hearing loss) prevent all forms of substantially gainful employment consistent with his education and occupational experience.  The appellant's age may not be considered.
 
The examiner must set forth all examination findings, together with the complete rationale for the comments and opinions expressed.
 
4. The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).
 
5. The AOJ should review the medical report and opinion to ensure that it is in complete compliance with the directives of this remand.  If any part of the report or opinion is deficient in any manner, the AOJ must implement corrective procedures.
 
6. Thereafter, the AOJ should readjudicate the claims, including the claim of entitlement to a total disability rating based on individual unemployability and the question of whether a temporary total rating for convalescence is warranted for the period following the Veteran's August 2014 surgery.  If any benefit sought is not fully granted, the appellant must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


